DETAILED ACTION
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Glen US 2008/0055318 hereinafter referred to as Glen.
In regards to claim 1, Glen teaches:
"An image display device for displaying image data received from an image data output device" 
Glen paragraph [0023] teaches a display 302 which is coupled to an image rendering unit 110.  Figure 1 teaches the embodiment in which the device 102 includes IRU 110 and outputs to display 114 or internal display 108.  Device 102 may be interpreted as an image data output device.
"the image display device comprising: image display circuitry that displays the image data at one of a plurality of frame rates" 

"and control circuitry that controls a frame rate at which the image data received from the image data output device is displayed in the image display circuitry"
Glen Figure 3 and paragraph [0023] teaches the parameters stored in the storage device 304 comprise dynamic frame rate capabilities (DFRCs) 308 of the display 302.  These DFRCs 308 establish the display's ability to dynamically change refresh rates without image corruption. 
"wherein the control circuitry transmits control data to the image data output device for controlling the frame rate” 
Glen teaches in paragraph [0035] and Figures 5 t block 504, the display provides the DFRCs to the device in accordance with known techniques.
"the control data including first numerical information indicating one or more frame rate candidates for the image data from the image data output device"
Glen paragraph [0023] teaches the DFRCs 308 comprise a range of allowed refresh rates for the display, as well as an indication of a preferred method for dynamically adjusting refresh rates. All frame rates within the range of rates would be considered frame rate candidates.
In regards to claim 3, Glen teaches all the limitations of claim 1 and claim 3 contains similar limitations written in method format.  Therefore, claim 3 is rejected for similar reasoning as applied to claim 1.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Glen in view of Ryan US 2016/0189685 hereinafter referred to as Ryan.
In regards to claim 2, Glen teaches all the limitations of claim 1 and further teaches:
“wherein the control circuitry includes an extended display identification data (EDID) memory, wherein the EDID memory stores the first numerical information indicating the one or more frame rate candidates .... and the image display circuitry displays the image data at the adjusted frame rate”
Glen paragraph [0028] and Figure 4 teaches the DFRCs preferably include data regarding the allowed ranges (minimum and maximum) of the display refresh rate, and the preferred method of dynamically adjusting the rate, as described above.  This communication is preferably done via standard extensions to the EDID infrastructure, but could also be done using vendor-specific EDID extensions.  Glen teaches in paragraph [0035] and Figure 5 FIG. 5 may be repeated as necessary, particularly blocks 506 and 508, in order to continuously and dynamically adjust the display frame rate.
Glen does not explicitly teach:
“the control circuitry receives second numerical information indicating a current frame rate of the image data received from the image data output device and controls the image display circuitry to adjust the frame rate based on the current frame rate”
Ryan teaches in paragraph [0013] the video processing logic is further configured to receive ancillary data in the digital video data received, the ancillary data comprising at least a current frame rate, and a future frame rate.  Ryan Figure 5 teaches steps 820, inter alia, using the current frame rate to adjust for a future frame rate.  It would have been obvious for a person with ordinary skill in the art before the invention was effectively filed to have modified Glen in view of Ryan to have included the features of “the control circuitry receives second numerical information indicating a current frame rate of the image data received from the image data output device and controls the image display circuitry to adjust the frame rate based on the current frame rate” because it is desirable to only use the higher frame rates where the content dictates it, reverting back to lower frame rates where appropriate (Ryan paragraph [0006]).  
	In regards to claim 4, Ryan teaches all the limitations of claim 3 and claim 4 contains similar limitations as in claim 2.  Therefore, claim 4 is rejected for similar reasoning as applied to claim 2.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL E TEITELBAUM, Ph.D. whose telephone number is (571)270-5996.  The examiner can normally be reached on 8:30AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Miller can be reached on 571-272-7353.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL E TEITELBAUM, Ph.D./Primary Examiner, Art Unit 2422